DETAILED ACTION

This action is response to communication filed on 08/10/5022.
Claims 1-20 are pending in this action.
This Action is final. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/164304 A1 to QUALCOM INCORPORATED (hereinafter “QUALCOMM”) in view of U.S Patent No. 2011/0195699 A1 to Tadayon et al. (hereinafter “Tadayon”).

Regarding claim 1, QUALCOMM discloses a computer-implemented method, comprising: receiving, at a computing device that is associated with a called user, a call from a calling computing device that is associated with a calling user (paragraphs [0035] and [0036]);
 in response to receiving the call, determining, by the computing device, that data associated with the called user indicates that the called user will not respond to the call (paragraphs [0034]-[0036]; intended recipient of the communication (i.e., the communication device user) is unavailable or fails to answer a call from the caller); in response to determining that the called user will not respond to the call,  inferring, by the computing device, an informational need of the calling user (paragraphs [0034-[0036]; a communication device to respond to a caller based on an intent of the caller as determined by an intent engine and the caller's privilege level); and automatically providing, from the computing device to the calling computing device, information associated with the called user and that satisfies the inferred informational need of the calling user (paragraphs [0040] and [0041]; when the caller's speech input is a question or request for information, the intent engine may analyze the words and/or phrases in the speech input to identify a relevant answer or information source. The relevant information source may be resident on the intended recipient's communication device or may be available via network connections. Relevant information sources may include calendar applications, social networking applications, email mailboxes, contact lists, voice mailboxes, communication device memory, and communication device settings).
However, QUALCOMM does not disclose wherein the data associated with the caller user that indicates that the called user will not respond to the call comprises data indicating that the caller user is currently driving.
Tadayon discloses wherein the data associated with the caller user that indicates that the called user will not respond to the call comprises data indicating that the caller user is currently driving (paragraphs [0219]; special answering reply is used at the answering service, to indicate to the caller that, e.g. "The callee is currently driving, and cannot accept a phone call”.) 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify QUALCOMM’s teaching with a feature of wherein the data associated with the caller user that indicates that the called user will not respond to the call comprises data indicating that the caller user is currently driving as taught by Tadayon in order to reply automatic message while called party is driving for safety reason (Tadayon, paragraph [0310] and [0311]).

Regarding claim 2, QUALCOMM discloses the method of claim 1, the method further comprising: after determining that the data associated with the called user indicates that the called user will not respond to the call, receiving audio data from the calling computing device, wherein inferring the informational need of the calling user includes processing the audio data to identify the informational need of the calling user (paragraphs [0034]-[0037]; intent of the caller is determined by speech of the caller).

Regarding claim 3, QUALCOMM discloses the method of claim 2, wherein processing the audio data further includes:
determining a textual representation of the audio data; matching one or more textual snippets of the textual representation with one or more keywords of a data store; and identifying the informational need as a need that is associated with the matched one or more keywords in the data store (paragraphs [0038]- [0040]; intent engine may match words and/or phrases in the speech input with an available set of actions that it is authorized by the user to perform).

Regarding claim 4, QUALCOMM discloses the method of claim 3, wherein processing the audio data further includes applying machine learning to the audio data to identify the informational need of the calling user (paragraphs [0034]- [0036]; please see machine-generated speech).

Regarding claim 5, QUALCOMM discloses the method of claim 1, the method further comprising, in response to inferring the informational need of the 
calling user, performing a task at the computing device based on the inferred informational need of the calling user (paragraphs [0034]- [0036]; initiate a set of configurable follow-up actions).

Regarding claim 6, QUALCOMM discloses the method of claim 5, wherein performing the task includes at least one of:
adding, based on the inferred informational need of the calling user and a current state of a calendaring application, a calendar appointment within the calendaring application (paragraphs [0038] and [0039]; caller may be calling the intended recipient to invite him/her to dinner. In response, the intent engine may take an action to schedule a dinner event in the recipient's calendar application and inform the caller that the event is on the recipient's calendar).

Regarding claim 7, QUALCOMM discloses the method of claim 1, wherein the inferred informational need of the calling user is a current location associated with the called user, wherein automatically providing the information that satisfies the inferred informational need of the calling user includes providing the current location associated with the called user to the calling computing device (paragraphs [0041] and [0043];  intent engine may identify the caller based on location information which could provide important clues about the identity of the caller).

Regarding claim 8, QUALCOMM discloses the method of claim 1, wherein automatically providing the information that satisfies the inferred informational need of the calling user is performed independent of user interaction with the computing device by the called user (paragraphs [0040]- [0042]; calling user is interactive with called user device to receive relevant answer when called user is unavailable).

Regarding claim 9, QUALCOMM discloses the method of claim 1, wherein providing the information that satisfies the inferred informational need of the calling user includes providing an audio signal to the calling computing device that includes the information that satisfies the informational need of the calling user (paragraphs [0034]- [0037]; intent of the caller is determined by speech of the caller).

Regarding claim 10, QUALCOMM discloses the method of claim 1, wherein determining that the data associated with the called user that indicates that the called user will not respond to the call comprises of calendar metadata (paragraphs [0039] and [0040]; calendar applications).

Regarding claim 11, QUALCOMM discloses The method of claim 11, further comprising: identifying, from the calendar metadata; determining that a time when the call was received coincides with the time window; and in response to determining that the time when the call was received coincides with the time window, determining that the called user will not respond to the call (paragraphs [0043] and [0050]; privilege presets 122 may include privilege settings, such as date and time of day settings, calendar state settings, location based settings).

Regarding claim 12, QUALCOMM discloses the method of claim 11, further comprising: in response to determining that the called user will not respond to the call, providing a portion of the calendar metadata to the calling computing device (paragraphs [0038] and [0039]; caller may be calling the intended recipient to invite him/her to dinner. In response, the intent engine may take an action to schedule a dinner event in the recipient's calendar application and inform the caller that the event is on the recipient's calendar).

Regarding claim 13, QUALCOMM discloses the method of claim 1, further comprising: determining an urgency level of the call; and in response to determining the urgency level is above a predetermined urgency level, initiating an alert on the computing device (paragraph [0044];  when a call is determined to be urgent (e.g., related to an emergency), the intent engine may output a voice message or text message to the intended recipient indicating the call is urgent).

Claim 14 is a device claim correspond to method claim 1. Therefore, claim 14 has been analyzed and rejected based on method claim 1.

Claim 15 is a non-transitory computer-readable storage medium claim correspond to method claim 1. Therefore, claim 15 has been analyzed and rejected based on method claim 1.

Regarding claim 16, QUALCOMM discloses the non-transitory computer-readable storage medium of claim 15, wherein the instructions that, when executed, further configure the at least one processor of the mobile computing device to: after the determination that the data associated with the called user indicates that the called user will not respond to the call, receive audio data from the calling computing device, wherein the inferrence of the informational need of the calling user includes processing of the audio data to identify the informational need of the calling user (paragraphs [0034]-[0037]; intent of the caller is determined by speech of the caller).

Regarding claim 17, QUALCOMM discloses the non-transitory computer-readable storage medium of claim 16, wherein the processing of the audio data further includes: determine a textual representation of the audio data; match one or more textual snippets of the textual representation with one or more keywords of a data store; and identify the informational need as a need that is associated with the matched one or more keywords in the data store (paragraphs [0038]- [0040]; intent engine may match words and/or phrases in the speech input with an available set of actions that it is authorized by the user to perform).

Regarding claim 18, QUALCOMM discloses the non-transitory computer-readable storage medium of claim 17, wherein the processing of the audio data further includes apply machine learning to the audio data to identify the informational need of the calling user (paragraphs [0034]- [0036]; please see machine-generated speech).

Regarding claim 19, QUALCOMM discloses the non-transitory computer-readable storage medium of claim 15, wherein the inferred informational need of the calling user is a current location associated with the called user, wherein the automatic provision of the information that satisfies the inferred informational need of the calling user includes provide the current location associated with the called user to the calling computing device (paragraphs [0041] and [0043];  intent engine may identify the caller based on location information which could provide important clues about the identity of the caller).

Regarding claim 20, QUALCOMM discloses the non-transitory computer-readable storage medium of claim 15, wherein the automatic provision of the information that satisfies the inferred informational need of the calling user is performed independent of user interaction with the computing device by the called user (paragraphs [0040]- [0042]; calling user is interactive with called user device to receive relevant answer when called user is unavailable).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653